11/23/2021



          IN THE SUPREME COURT OF THE STATE OF MONTAN ,                                Case Number: PR 06-0422



                                       PR 06-0422
                                                                               NOV 2 3 2021
                                                                             Bowen Greenwood
                                                                           Clerk of Supreme Court
 IN THE MATTER OF THE PETITION OF                                             Stete of ti/lontina
                                                                   ORDER
 DAVID L. TOMENES


       David L. Tomenes has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
Tomenes' application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
IVITRE taken "within three years preceding the date of the application for admission." Rule
IV.A.3, Rules of Admission.
       Tornenes passed the MPRE in 2016 when seeking admission to the practice of law
in Minnesota. Tomenes was admitted to the State Bar of Minnesota in 2016 and was
adrnitted to and remained a rnember in good standing of the State Bar of Minnesota since
2016. The petition states that David L. Toluenes has been practicing law "ethically and
without incident" since 2016. Good cause appearing,
      IT IS HEREBY ORDERED that the petition of David L. Tomenes to waive the
three-year test requirement for the MPRE for purposes of Tomenes' current application for
admission by rnotion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examina at the State Bar of Montana.
      DATED this          day of November, 2021.




                                                          Chief Justice
 ,U ,r7..4..11,..
, . ,._ rt,4